PER CURIAM.
¶ 1. The court is equally divided on the question of whether the decision of the court of appeals, Polsky v. Virnich, 2010 WI App 20, 323 Wis. 2d 811, 779 N.W.2d 712, should be affirmed or reversed. Justice DAVID T. PROSSER, Justice PATIENCE DRAKE ROGGENSACK and Justice MICHAEL J. GABLEMAN would affirm; Chief Justice SHIRLEY S. ABRAHAMSON, Justice ANN WALSH BRADLEY and Justice N. PATRICK CROOKS would reverse. Justice ANNETTE K. ZIEGLER did not participate.
¶ 2. Accordingly, the decision of the court of appeals is affirmed.